[Cite as Brown v. Brown, 2021-Ohio-1932.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              UNION COUNTY




JASON R. BROWN,

        PLAINTIFF-APPELLANT,                            CASE NO. 14-20-24

        v.

MEAGHAN J. BROWN,                                       OPINION

        DEFENDANT-APPELLEE.




                 Appeal from Union County Common Pleas Court
                           Trial Court No. 16DR0141

                                    Judgment Affirmed

                             Date of Decision: June 7, 2021




APPEARANCES:

        Rocky Ratliff for Appellant

        Natalie J. Bahan for Appellee
Case No. 14-20-24


SHAW, J.

        {¶1} Father-appellant, Jason R. Brown (“Jason”), brings this appeal from the

September 22, 2020, judgment of the Union County Common Pleas Court

designating mother-appellee, Meaghan Brown1, residential parent for school

placement purposes of the parties’ child, J.B. On appeal, Jason argues that it was

not in J.B.’s best interest to modify a term of the shared parenting plan (“SPP”) and

designate Meaghan as residential parent of J.B. for school placement purposes.

Further, Jason also appeals the award of $622.50 in attorney’s fees to Meaghan for

an “eleventh hour” continuance requested by Jason’s attorney, which moved an

impending supplemental hearing date.

                                            Background

        {¶2} The parties were married in Tennessee in June of 2014. They had one

child together, J.B., born in February of 2015. Pursuant to a negotiated agreement,

the parties’ marriage was terminated by a decree of divorce on February 7, 2017.

At that time the parties also entered into an agreed SPP, which was approved and

adopted by the trial court.

        {¶3} The SPP designated both parties as residential parent of J.B. Further,

the SPP provided parenting time two days each week to Meaghan, two days each

week to Jason, then alternating three-day weekends for each parent. As J.B. was


1
 Meaghan has remarried and her last name has changed; however, the case is still styled with her name as
Brown.

                                                  -2-
Case No. 14-20-24


too young to be in school when the SPP was entered, the SPP provided that the

parties should cooperate with regard to schooling when J.B. came of school age.

       {¶4} In addition, under the SPP, if one of the parties relocated, that party was

required to promptly notify the trial court. In the event that a party did relocate, the

trial court could schedule a hearing on its own motion or at the request of the non-

relocating party to determine whether it was in J.B.’s best interest for the SPP to be

revised.

       {¶5} At the time of the divorce, Jason and Meaghan were living

approximately fifteen minutes apart, with Meaghan residing in Marysville, Ohio,

and Jason residing with his parents in Raymond, Ohio. Jason’s parents owned a

large home and he used the lower level as his residence. Prior to the relationship

ending, Meaghan resided with Jason and his parents as well.

       {¶6} In February of 2018, Meaghan filed a notice of intent to relocate from

Raymond, Ohio, to West Chester, Ohio, in the Cincinnati area. Meaghan was in a

relationship with a man who lived in the area. After she initially moved, Meaghan

was commuting to a nursing job in Marion, so the parenting schedule still worked.

Eventually, Meaghan finished her nursing degree and got a job in the West Chester

area. At that point, exchanges with J.B. were conducted at a halfway point between

the parties, in Springfield, Ohio.




                                          -3-
Case No. 14-20-24


       {¶7} On December 5, 2018, Meaghan filed a motion to modify the SPP,

stating that a modification of the SPP was in J.B.’s best interest. Meaghan stated

that she had moved from Marysville to West Chester for employment-related

reasons. The motion stated that since Meaghan had moved the parties had continued

executing the SPP; however, Meaghan believed it was in J.B.’s best interest to be

enrolled in pre-school. The motion stated that given the distance between the

residences, pre-school enrollment would necessitate a revision to the terms of the

SPP. Meaghan desired to be designated residential parent for school placement

purposes; however, she noted that she did not want to limit Jason’s parenting time

more than necessary, and that she would consider increases in Jason’s parenting

time during periods when J.B. was not in school.

       {¶8} On January 8, 2019, Jason filed his own motion for modification and/or

termination of the SPP. After both parties had filed their motions, a GAL was

appointed for J.B.

       {¶9} A hearing was held before a magistrate on the parties’ motions on July

9, 2019. During the hearing, the parties narrowed the issue before the court. Despite

both parties having filed motions to modify the SPP, the parties clarified that they

wished the SPP to remain in place. The parties indicated that they simply wanted

the trial court to determine who should be residential parent for school placement

purposes only. The GAL had recommended a change in the parenting time schedule


                                         -4-
Case No. 14-20-24


that would coincide with J.B. attending school, and both parties seemed to be fine

with the schedule; however, both parties wished the schooling to be done in their

area. Given that the parents lived nearly two hours apart, a decision would have to

be made as to where J.B. would attend school.

       {¶10} The GAL testified at the hearing and reiterated her position from her

written report, stating that she felt Jason was the better option as residential parent

for school placement purposes due to consistency of living in the Raymond area.

She also felt that Jason had a good family support system around him.

       {¶11} Meaghan then testified at the hearing that J.B. was adjusted to her

residence in West Chester just as she was to the home in Raymond. Further,

Meaghan testified that she had remarried and that she had a good family support

system in her area through her in-laws, which she felt the GAL did not take into

account in her written report. In addition, Meaghan testified that she was going to

be undertaking “PRN” status at work, which meant she only had to work two days

out of every six weeks to keep her license active. She indicated that she could

schedule those days when Jason had parenting time, and effectively be a stay-at-

home parent for J.B.

       {¶12} Meaghan also detailed some issues that she had with Jason over the

years, such as Jason excessively taking J.B. to the doctor. She testified that Jason

did not tell her about many of the visits as they happened, and that she only learned


                                         -5-
Case No. 14-20-24


of them when she received an “explanation of benefits” from insurance. In fact, she

testified that at one point J.B. had a catheter for a urinary tract infection and

Meaghan was not informed.

       {¶13} In addition, Meaghan testified that Jason did not offer her the right of

first refusal for parenting time pursuant to the SPP even though he should have based

on the wording of the SPP. Nevertheless, Meaghan testified she thought Jason was

a good father and she did not want to limit his parenting time unnecessarily, she just

wanted J.B. to be in school.

       {¶14} The hearing was continued to a second day: August 16, 2019. On the

second day of the hearing Jason provided testimony that he had lived in the home

with his parents in Raymond since around 2000. He indicated his parents were

available to care for J.B. if necessary and that his sister only lived ten minutes away.

Further, he testified that he went to North Union schools and he wanted J.B. to go

there. In addition, Jason testified he had gotten a new job with work hours of 7:30

a.m. to 4:30 p.m. However, he testified that he could work from home at times,

which would allow him to be there for J.B. if she had any issues. At the conclusion

of the hearing, the parties submitted written closing arguments.

       {¶15} On December 27, 2019, the magistrate issued a lengthy written

recommended decision on the matter that contained numerous enumerated factual

findings leading to the magistrate’s conclusions of law. Ultimately the magistrate


                                          -6-
Case No. 14-20-24


disagreed with the GAL’s recommendation that Jason was the better option to be

residential parent of J.B. for school placement purposes because Meaghan could

modify her schedule as a nurse to only work when J.B. was with Jason, thus allowing

her to care for J.B. at all hours. The magistrate also felt that Meaghan had a strong

support system around her. The magistrate felt that the GAL restricted a support

system to only blood relatives, which did not reflect the reality of many families.

Therefore Meaghan was recommended to be residential parent of J.B. for school

placement purposes.

       {¶16} On January 10, 2020, Jason filed objections to the magistrate’s

decision. In his objections, Jason gave responses to each of the magistrate’s

enumerated factual findings. He did not contest many of the magistrate’s broader

factual findings; however, he did argue that the evidence disputed Meaghan’s claim

that her work schedule could be such that she was effectively a stay-at-home mother.

Further, and more importantly, Jason disagreed with the magistrate’s

recommendation that Meaghan should be named residential parent of J.B. for school

placement purposes.

       {¶17} On January 22, 2020, Meaghan filed a response to Jason’s objections

to the magistrate’s decision. In the response Meaghan brought to light two new

issues: that her employment status had officially been altered so she was on “PRN”

status, and that the home Jason had lived in with his parents in Raymond had burned


                                         -7-
Case No. 14-20-24


down. The home, which Jason argued J.B. was adjusted to, was a “total loss” and

resulted in Jason and his parents moving to Huntsville.2

           {¶18} After reviewing the objections to the magistrate’s decision and the

response to the objections, the trial court filed an order stating that the new issues

raised in Meaghan’s response necessitated a further, supplemental hearing as the

issues raised were germane to the trial court’s ruling on the objections. Thus the

trial court set the matter for a hearing on those limited issues to supplement the prior

hearing. However, due to, inter alia, covid-related restrictions, the supplemental

hearing was delayed for several months.

           {¶19} The hearing on the supplemental issues was scheduled to convene

June 29, 2020. However, on June 26, 2020, Jason filed a motion to continue, stating

that J.B. had disclosed she had been inappropriately touched by Meaghan’s

husband. Because of this, Jason requested a continuance of the supplemental

hearing. He also requested that the GAL be reappointed and that time be provided

to allow the GAL to investigate the matter.3

           {¶20} According to the record, the magistrate orally granted the motion to

continue the hearing immediately; however, a magistrate’s order was not filed until

July 27, 2020. In that order, the magistrate stated that Jason’s motion had been

granted, and that the GAL should supply a supplemental report seven days before


2
    On January 29, 2020, Jason filed a notice of intent to relocate to Huntsville, Ohio.
3
    Notably, the motion’s certificate of service was addressed to the wrong attorney.

                                                       -8-
Case No. 14-20-24


the final hearing. However, the magistrate stated that due to the eleventh hour of

Jason’s request, Jason would be required to pay Meaghan’s attorney’s fees for

preparation for the hearing as a result of having to continue the hearing. The

magistrate stated that Meaghan’s attorney had ten days to file a request for fees

incurred in preparing specifically for the June 29, 2020 hearing that did not occur.

Finally, the magistrate reiterated that the supplemental hearing in this matter would

be limited to only the two issues set forth in the trial court’s January 27, 2020 order.4

         {¶21} On August 6, 2020, Meaghan’s attorney filed a request for attorney’s

fees consistent with the magistrate’s order. A motion attached stated that Jason’s

continuance request was calculated to delay review of the magistrate’s decision and

to prevent the trial court from adopting the magistrate’s decision.                                    Further,

Meaghan’s attorney argued that the allegations against Meaghan’s husband had

been investigated by multiple sources and were found to be unsubstantiated.

Meaghan stated that her husband had taken and passed a polygraph examination,

and that a law enforcement investigation was closed on the matter. As to the

attorney’s fees, Meaghan’s attorney attached an invoice for the hours billed with

regard to the June 29, 2020 hearing. The invoice established that 4.5 hours had been

worked for a total bill of $810. An additional .5 hours was worked with no bill.



4
  Jason filed objections to the magistrate’s decision on July 27, 2020, setting terms for the continuance. The
trial court overruled the objections the next day, finding that they were filed late outside of the rule, and that
the filing was not appropriate in any event.

                                                      -9-
Case No. 14-20-24


Meaghan’s attorney filed an affidavit stating that the bill was true and accurate to

the best of her knowledge.

       {¶22} On August 12, 2020, the magistrate filed an order awarding

Meaghan’s attorney $622.50 in attorney’s fees. The magistrate stated the fees were

being awarded “based upon Father’s unsubstantiated allegations of sexual abuse

regarding the parties’ minor daughter.” (Doc. No. 102). The magistrate reduced

the amount requested for attorney’s fees by one billed hour because that hour was

unrelated to preparing for the June 29, 2020 hearing, which is the only issue the

magistrate felt Meaghan should be compensated for.

       {¶23} On August 17, 2020, the GAL filed a written supplemental report

indicating that Meaghan’s husband had in fact taken, and passed, a private and a

regular polygraph examination. The GAL’s report also noted that in the alleged

disclosures made by J.B., she referred to her stepfather as “monkey boy,” which was

a name that Jason—and perhaps only Jason—used for the stepfather. The GAL

recommended that the court’s prior orders remain in place, but she added that

stepfather should remain away from J.B. until all investigations were completed.

      {¶24} On August 24, 2020, Jason filed a motion to “set aside” the

magistrate’s order granting Meaghan’s counsel’s attorney’s fees in the amount of

$622.50. He argued, inter alia, that no evidentiary hearing had been held with




                                       -10-
Case No. 14-20-24


regard to J.B.’s disclosures, thus the magistrate’s determination that the allegations

were “unsubstantiated” was improper at that time.

       {¶25} The trial court reviewed Jason’s motion to set aside the magistrate’s

order with regard to the attorney’s fees and found that the “unsubstantiated” finding

related to the allegations against the stepfather was supported by the record and that

the attorney’s fees were appropriate and equitable for the limited purpose they were

given in this matter.

       {¶26} The supplemental hearing that the trial court had ordered in January of

2020 was finally held August 21, 2020, before the magistrate. Following the

hearing, the magistrate filed a supplemental decision, stating that the evidence

established that Jason had been living with his parents, that the home had burned

down, and that Jason was currently residing in a different school district than the

one he wanted to send J.B. to initially. However, Jason had open-enrolled J.B. in

North Union and wanted her to attend that school.           Further, the magistrate

determined that the evidence showed that J.B. had been going to “Lakota” schools

in the area where Meaghan lived. In addition, the evidence showed that Meaghan’s

employment schedule had been altered so that she could be home with J.B. No

objections were filed to the supplemental decision.




                                        -11-
Case No. 14-20-24


       {¶27} On August 24, 2020, Jason filed a new request to modify custody and

for an evidentiary hearing, stating that J.B. was unsafe in Meaghan’s home due to

the allegations made against Meaghan’s husband.

       {¶28} On September 22, 2020, following the supplemental hearing, with all

the evidence now before it, the trial court filed an entry denying Jason’s objections

to the magistrate’s decision.

       {¶29} Also on September 22, 2020, the trial court filed a lengthy written final

judgment entry and order on the matter. The trial court independently reviewed the

matter and ultimately concurred with the magistrate, finding that it was in J.B.’s best

interest that Meaghan be designated residential parent of J.B. for school placement

purposes. It is from this judgment that Jason appeals, asserting the following

assignments of error for our review.

                         Assignment of Error No. 1
       The trial court erred when it denied the Plaintiff/Appellant’s
       Motion for Custody and Request for Evidentiary Hearing.

                            Assignment of Error No. 2
       The trial court erred when it failed to award custody of the minor
       child to the Plaintiff/Appellant.

                           Assignment of Error No. 3
       The trial court erred when it awarded defendant attorney fees.

                                First Assignment of Error

       {¶30} In his first assignment of error, Jason argues that the trial court erred

in this matter by “denying” his August 24, 2020 motion for custody and his request

                                          -12-
Case No. 14-20-24


for a related evidentiary hearing. In the alternative, he argues that there is no final

appealable order here because his newly filed motion for custody remains

outstanding.

       {¶31} Importantly, the trial court specifically addressed Jason’s newly filed

motion for custody in a footnote on page 8 of its final judgment entry. “The Court

notes that subsequent to the trial, while awaiting the objection period to pass, Father

filed separate Motion for Custody and Request for Evidentiary Hearing. That matter

will be set in due course as it raises issues not litigated in the present action.” (Doc.

No. 119).

       {¶32} Jason argues that the trial court’s order leaves an issue open for

litigation, rendering this action incomplete. However, Jason’s new custody claim is

independent of the current litigation related to which parent would assume the role

of residential parent of J.B. for school placement purposes. Instead, his new motion

represents a claim for modification of custody as a whole. See Denkewalter v.

Denkewalter, 9th Dist. Medina No. 13CA0082-M, 2015-Ohio-3171, ¶ 9 (“A parent

can always invoke the continuing jurisdiction of the domestic relations court to

consider reallocation of parental rights.”).

       {¶33} Importantly, the matter before us, namely who should be residential

parent for school placement purposes, has concluded. The separate and newly filed

custody matter will be litigated in the future, if appropriate and necessary, and it can


                                          -13-
Case No. 14-20-24


be appealed at the conclusion of that litigation. The new, separate issue does not

render the current judgement incomplete, or make it a non-final order. Barton v.

Barton, 2d Dist. Greene No. 2016-CA-12, 2017-Ohio-980, ¶ 52, Carpenter v.

Carpenter, 12th Dist. Butler No. CA2013-05-083, 2013-Ohio-4980, ¶ 8. (“

‘Final orders are    those     that    dispose     of    the     whole      case    or

some separate and distinct subdivision of it while leaving nothing for future

determination.’ ”). For these reasons, we find that Jason’s new motion has not been

denied and it is still pending for future, separate action. Therefore, Jason’s first

assignment of error is overruled.

                             Second Assignment of Error

       {¶34} In his second assignment of error, Jason argues that the trial court erred

when it selected Meaghan as residential parent of J.B. for school placement

purposes.

                                Standard of Review

       {¶35} This Court reviews a decision regarding parental rights for an abuse

of discretion. King v. King, 3d Dist. Union No. 14-11-23, 2012-Ohio-1586, ¶ 9,

citing Ralston v. Ralston, 3d Dist. Marion No. 9–08–30, 2009–Ohio–679, ¶ 13,

citing Davis v. Flickinger, 77 Ohio St.3d 415, 1997–Ohio–260. An abuse of

discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). “The


                                         -14-
Case No. 14-20-24


reason for this standard of review is that the trial judge has the best opportunity to

view the demeanor, attitude, and credibility of each witness, something that does

not translate well on the written page.” Davis at 418. The Supreme Court of Ohio

has stated that this standard “is even more crucial in a child custody case.” Id. at

419.

                                   Relevant Authority

       {¶36} When making a determination regarding parental rights, the domestic

relations court must follow statutory guidelines. Miller v. Miller, 37 Ohio St.3d 71,

74 (1988). “Revised Code 3109.04 governs court awards of parental rights and

responsibilities,   as   well     as      the   modification    of   shared     parenting

agreements.” Ralston at ¶ 16. This Court has previously determined that R.C.

3109.04(E)(2)(b) applies when the domestic relations court modifies the

designation of a residential parent for school purposes, but otherwise maintains both

parents   as    residential     parents    with    the   same    parental     rights   and

responsibilities. Id. at ¶ 17. Revised Code 3109.04(E)(2)(b) provides:

       The court may modify the terms of the plan for shared parenting
       approved by the court and incorporated by it into the shared
       parenting decree upon its own motion at any time if the court
       determines that the modifications are in the best interest of the
       children or upon the request of one or both of the parents under
       the decree. Modifications under this division may be made at any
       time. The court shall not make any modification to the plan under
       this division, unless the modification is in the best interest of the
       children.


                                            -15-
Case No. 14-20-24


      {¶37} When determining the child’s best interest, the court should consider

the factors in R.C. 3901.04(F)(1), which include:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers pursuant
      to (B) of this section regarding the child’s wishes and concerns as
      to the allocation of parental rights and responsibilities concerning
      the child, the wishes, and concerns of the child, as expressed to the
      court;

      (c) The child’s interaction and interrelationship with the child’s
      parents, siblings, and any other person who may significantly
      affect the child's best interest;

      (d) The child’s adjustment to the child’s home, school, and
      community;

      (e) The mental and physical health of all persons involved in the
      situation;

      (f) The parent more likely to honor and facilitate court-
      approved parenting time rights or visitation and companionship
      rights;

      (g) Whether either parent has failed to make all child support
      payments, including all arrearages, that are required of that
      parent pursuant to a child support order under which that parent
      is an obligor;

      (h) Whether either parent or any member of the household of
      either parent previously has been convicted of or pleaded guilty
      to any criminal offense involving an act that resulted in a child
      being an abused or a neglected child * * *;

      (i) Whether the residential parent or one of the parents subject
      to a shared parenting decree has continuously and willfully denied
      the other parent's right to parenting time in accordance with an
      order of the court;

                                       -16-
Case No. 14-20-24



       (j) Whether either parent has established a residence, or is
       planning to establish a residence, outside this state.

                                       Analysis

       {¶38} At the outset, we note that this is not a case where the parents regularly

disparage each other. Both parents get along well enough to continue to engage in

a SPP and both parents want the SPP to continue. However, due to the distance

between the parents, a decision had to be made as to where J.B. would attend school.

Both parents wanted J.B. to attend school in their respective area, thus the trial court

had to make a difficult decision between two capable and loving parents.

       {¶39} In order to make its determination, the trial court analyzed the

statutory best interest factors in R.C. 3901.04(F)(1). Under its analysis, the trial

court determined that both parents sought to be named residential parent for school

placement purposes (factor (a)). The trial court noted that J.B. was not interviewed

in camera (factor b); however, the GAL initially expressed that Jason would be the

better option for residential parent for school placement purposes. The trial court

conducted the following analysis in disagreeing with the GAL.

       The GAL has recommended that Father be named school
       residential parent with Mother being given liberal parenting time.
       The GAL’s recommendation is based primarily upon two
       considerations (1) consistency; and (2) family support. The GAL
       found that consistency is important in this child’s life. In the
       GAL’s analysis, [J.B.] has lived in Father’s house all her life. The
       GAL finds this consistency to be a determining factor. Mother
       astutely points out that since the child was three, she has lived in

                                         -17-
Case No. 14-20-24


        both Father’s home and Mother’s home an equal amount of time.
        Accordingly, consistency as it relates to residence, would be
        equivalent regardless which parent is named school residential
        parent.

             The GAL finds that Father has a better support system in
        the event of emergencies. He lives [or lived] in the lower level of
        his parent’s home. Consequently, paternal grandparents are
        always there to watch [J.B.]. His sister also lives nearby. In the
        GAL’s analysis, Mother’s support system is comprised of
        individuals who may be significant in Mother’s life, but are not
        blood relatives. Apparently, this factor weighs heavily in the
        GAL’s analysis.

             The Court agrees that a support system is significant when
        parenting children. The Court is not as focused as the GAL on
        whether that support system is comprised of blood relatives.
        Excellent support systems comprised of caring, competent and
        loving adults are as effective as those comprised of blood relatives.
        Quite often parents rely on neighbors, friends, work mates or
        church members to comprise effective support systems. Mother’s
        support system is comprised of her Husband, who is home most
        of each day. Mother’s support system also includes her
        Husband’s parents and nearby family. The Court finds that both
        parents have acceptable support systems each can rely upon in
        the event of exigent circumstances.

(Doc. No. 119).

        {¶40} With regard to factor (c), the trial court noted that J.B. had a good

relationship with both parents and extended families, and with regard to factor (d)

the trial court’s analysis indicated J.B. was adjusted to both homes. Further, both

parents were determined to be in good physical and mental health5 (factor (e)).



5
  Jason disputes this due to issues Meaghan has had in the past with, inter alia, anorexia but there are no
indications of any current issues.

                                                  -18-
Case No. 14-20-24


       {¶41} With regard to factor (f), and the parent more likely to honor and

facilitate parenting time, the trial court noted some issues with Jason failing to offer

Meaghan the right of first refusal for parenting time. The trial court found that this

failure on Jason’s behalf illustrated some continuous denial of Meaghan’s rights

(factor i). The trial court found that factors (g), (h), and (j) were not relevant here.

       {¶42} After reviewing the evidence and the appropriate legal factors, the trial

court found that

       The determining factor in the Court’s analysis is that Mother
       stands ready to modify her work schedule so she can essentially
       become a stay at home mom. With Mother as school residential
       parent, she will be home to care for her daughter at all hours.
       Mother will be home in the event the child becomes ill at school,
       or cannot go to school due to illness. She will be there to take her
       to school and pick her up. She will be available to monitor her
       daughter’s progress both educationally and socially. Although
       Father testified that he has more flexibility in his new job, the
       Court finds Father’[s] testimony less credible regarding his
       availability. Father’s testimony was that he spends 4-6 hours per
       day out of the house at work. Father’s testimony appears
       contrived in order to justify not offering his ex-Wife first refusal.

       If Father were designated school residential parent, there is a
       substantial likelihood that parenting of this child would be
       delegated to paternal Grandparents. In this instance, everyone
       agrees that both Mother and Father are good, loving and suitable
       parents. The Court finds that despite being loving Grandparents,
       there is no need to delegate parental responsibility when a
       perfectly suitable parent is available 24/7 to raise her daughter.
       The Court finds that it is in [J.B.]’s best interest that Mother be
       designated school residential parent. Despite designating Mother
       school residential parent, the Court finds Father is deserving of a
       prominent place in his daughter’s life. He will have substantial


                                          -19-
Case No. 14-20-24


       parenting time so as to maintain the strong Father/Daughter
       bond.

(Doc. No. 119).

       {¶43} Jason now argues that the trial court’s determination was an abuse of

discretion because he was “not the reason” that this matter was before the court,

blaming Meaghan’s move. Further, he argues that the trial court failed to consider

the living arrangements of J.B., the bond J.B. had with her grandparents, and the

“constant” work changes of Meaghan.

       {¶44} However, in our review of the trial court’s lengthy entry, we find that

the trial court carefully weighed the factors at issue and came to a difficult decision

between two good parents. There was never going to be a “winner” in this scenario,

just the parent designated to be the residential parent for school placement purposes.

       {¶45} Moreover, by all indications the trial court did consider J.B.’s living

situation and her bonds. In fact there was a supplemental hearing that established

that the home Jason is claiming J.B. was so attached to has since burned down.

Further, the supplemental hearing showed that Meaghan had gone to PRN status as

she stated she would. Importantly, the trial court was persuaded by the fact that

Meaghan would be available at all times to J.B. and the trial court specifically found

Jason’s claims regarding his availability specious.

       {¶46} A trial court’s determination regarding custody must be given the

“utmost respect.” Miller v. Miller, 37 Ohio St.3d 71, 74 (1988). Given the trial

                                         -20-
Case No. 14-20-24


court’s clear analysis of the issues and factors presented in this case, we cannot find

that there was an abuse of discretion by naming Meaghan residential parent of J.B.

for school placement purposes. Evidence was presented that supports the trial

court’s difficult decision in this matter. Therefore, Jason’s second assignment of

error is overruled.

                              Third Assignment of Error

       {¶47} In Jason’s third assignment of error he argues that the trial court erred

by awarding Meaghan attorney’s fees related to the “eleventh hour” continuance of

the supplemental hearing. More specifically, he argues that this case did not contain

an allegation of frivolous conduct or a finding of frivolous conduct.

                                  Standard of Review

       {¶48} A determination as to whether to award attorney fees in a domestic

relations case is left to the sound discretion of the trial court and will not be reversed

on appeal absent an abuse of discretion. Graham v. Graham, 3d Dist. Union No.

14-19-18, 2020-Ohio-1435, ¶ 20, Cichanowicz v. Cichanowicz, 3d Dist. Crawford

No. 3-13-05, 2013-Ohio-5657, ¶ 92.

                                        Analysis

       {¶49} A total of $622.50 was awarded to Meaghan in attorney’s fees in this

case pursuant to R.C. 3105.73(B), which reads as follows.

       In any post-decree motion or proceeding that arises out of an
       action for divorce, dissolution, legal separation, or annulment of

                                          -21-
Case No. 14-20-24


       marriage or an appeal of that motion or proceeding, the court
       may award all or part of reasonable attorney’s fees and litigation
       expenses to either party if the court finds the award equitable. In
       determining whether an award is equitable, the court may
       consider the parties’ income, the conduct of the parties, and any
       other relevant factors the court deems appropriate, but it may not
       consider the parties’ assets.

According to R.C. 3105.73(C), “The court may make an award of attorney’s fees

and litigation expenses under this section in addition to making an award of

attorney’s fees and litigation expenses under any other provision of the Revised

Code or of the Rules of Civil Procedure.” (Emphasis added.)

       {¶50} Based on the plain statutory language, attorney’s fees can be awarded

under R.C. 3105.73 separate from, or in addition to, other statutory subsections and

the civil rules. Thus on appeal where Jason claims that the trial court needed to find

frivolous conduct under R.C. 2323.51 before awarding attorney’s fees, he is

mistaken.   That statute provides an additional, separate method for awarding

attorney’s fees. Therefore this argument is not well-taken.

       {¶51} As to the attorney’s fees that were awarded in this case under R.C.

3105.73, Meaghan’s attorney filed a request for fees at the direction of the

magistrate. The fees were specifically limited to preparation for the June 29, 2020,

supplemental hearing that had to be continued due to Jason’s late motion. As part

of her motion, Meaghan’s attorney submitted an itemized invoice for $810. The

magistrate reviewed the invoice and found that one hour was spent on issues


                                        -22-
Case No. 14-20-24


unrelated to preparation for the June 29, 2020 supplemental hearing, thus the bill

was reduced by that hour of billing to the amount of $622.50.

       {¶52} Jason objected to the magistrate’s award of attorney’s fees and the trial

court reviewed the matter under R.C. 3105.73(B). The trial court found that the

award was equitable, conducting the following analysis.

       The backdrop upon which this action proceeds must be
       considered. The contentious nature of the proceedings, including
       testimony regarding Paternal Grandparent interference, the fact
       that the trial date had been set months in advance with
       participation by counsel, coupled with an unsubstantiated
       eleventh hour allegation of sexual abuse, all weighed in favor of
       granting the award. Under the particular circumstances of this
       case, the Chief Magistrate found it inequitable for Mother to pay
       twice for trial preparation. Considering the equities involved, the
       Court finds it equitable for Father to pay the attorney fees as
       Ordered. Father’s motion to set aside the Magistrate’s Order is
       without merit.

(Doc. No. 117).

       {¶53} On appeal, Jason seems to largely take issue with the trial court’s

determination that the allegations against the stepfather were unsubstantiated when

a hearing on the matter had not been held. He claims that when the continuance was

requested, this information was unknown. However, after reviewing the matter, the

trial court found that the claims had been investigated and were found to be

unsubstantiated. Further, the trial court found that the late hour of the allegation and

the ongoing legal animosity necessitated an award here.              In addition, the

supplemental hearing had been set for a long time and it was covering limited issues,

                                         -23-
Case No. 14-20-24


begging the question of why a continuance was necessary for those limited purposes

based on an unrelated issue.

       {¶54} To the extent that Jason argues that Meaghan did not present testimony

that her fees were “reasonable” in this case, Ohio Appellate Courts awarding

attorney’s fees under R.C. 3105.73 have generally held that “ ‘[a] trial court may

also use its own knowledge and experience when evaluating the nature of the

services rendered and the reasonableness of the fees charged.’ ” Miller v. Miller, 6th

Dist. Sandusky No. S-16-27, 2017-Ohio-7646, ¶ 33, quoting Falk v. Falk, 10th Dist.

Franklin No. 08AP-843, 2009-Ohio-4973, ¶ 39 (analyzing attorney’s fees under

R.C. 3105.73(A) rather than (B)). “Further, of these cases, those in which an award

of attorney’s fees was found to be inappropriate involved situations where no

supporting documentation—such as an invoice, a billing statement, or records of

hourly rates—was submitted for the trial court to evaluate.” Id. citing, inter alia,

Miller at ¶ 34. Here an invoice was submitted and evaluated by the trial court.

       {¶55} Given the broad discretion trial courts are vested with to award

attorney’s fees, particularly in domestic relations cases, we cannot find that there

was an abuse of discretion in this case. Attorney’s fees were awarded under a very

specific statute for a very limited purpose. See Graham, supra, at ¶ 21. For all of

these reasons, Jason’s third assignment of error is overruled.




                                        -24-
Case No. 14-20-24


                                   Conclusion

       {¶56} For the foregoing reasons Jason’s assignments of error are overruled

and the judgment of the Union County Common Pleas Court is affirmed.

                                                             Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                      -25-